       Case 1:18-cv-00681-RJL Document 268 Filed 10/02/20 Page 1 of 4




UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                     Case No. 1:18-cv-00681-RJL
                                                Honorable Richard J. Leon
     Plaintiff,

v.

EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,

     Defendants.



                    MOTION TO COMPEL DISCLOSURE




                                /s/ Eden P. Quainton_____________________
                               DUNNINGTON, BARTHOLOW
                               & MILLER LLP
                               230 Park Avenue
                               New York, New York 10169
                               (212) 682-8811
                                equainton@dunnington.com
                                Attorneys for Defendants Edward Butowsky
                                and Matthew Couch
         Case 1:18-cv-00681-RJL Document 268 Filed 10/02/20 Page 2 of 4




                                          ARGUMENT
       This Court has already held that the newsgathering privilege, even if it is available,

properly asserted and has not been waived, is not absolute and must yield to the demands of

litigation when the information sought to be protected “goes to the heart” of a case. Dkt. 162 at

3. Defendant Matthew Couch (“Defendant” or “Mr. Couch”) was specifically required to

disclose the identity of a confidential source, over counsel’s objection and instructions to his

client, so that Plaintiff could determine what further action he wished to take. See Declaration of

Eden P. Quainton, dated October 2 (the “Quainton Decl.”), Ex. A, Extracts from Deposition of

Matthew Couch, dated December 12, 2019 (the “Couch Deposition Extracts”) at 493:7-14; Dkt

164 at 8-10; Dkt.162 at 2. This is now the law of the case and must be evenly applied. New York

v. Microsoft Corp., 209 F. Supp. 2d 132, 149 (D.D.C. 2002).

       Sy Hersh (“Mr. Hersh”) is a well-known journalist central to the dispute between Aaron

Rich (“Plaintiff” or “Aaron”) and Defendants. Mr. Hersh was recorded by Defendant Edward

Butowsky (“Butowsky”) in 2017 stating that Mr. Hersh had a source who had told him that

according to an FBI report, Seth Rich transmitted emails to Wikileaks, requested payment, and

made copies of the material transmitted as a form of protection. Quainton Decl, Ex. B, Extracts

from the Deposition of Seymour Hersh, dated July 15, 2020 (the “Hersh Deposition Extracts”) at

198:18-25-199:1-7; 109:13-25-110:1-14.

       Mr. Hersh’s statements are central to the pending litigation. Plaintiff’s entire theory is

that the idea Seth Rich transmitted DNC emails to Wikileaks is a complete fabrication, a

“conspiracy theory” engaged in for notoriety, financial gain, and partisan political motives. Dkt.

3 ¶ 6. Sy Hersh’s recording and deposition completely debunk that theory. Because of the

importance of Mr. Hersh’s statements, Plaintiff is highly likely to attempt to discredit the Hersh

recording at trial or fight its admissibility and that of Mr. Hersh’s damaging deposition testimony

                                                  1
         Case 1:18-cv-00681-RJL Document 268 Filed 10/02/20 Page 3 of 4




on hearsay grounds. It is critical that Defendants be permitted to confirm the accuracy of Mr.

Hersh’s information directly with the source, to obtain directly admissible testimony confirming

that Seth Rich transmitted DNC emails to Wikileaks.1 Yet Mr. Hersh’s counsel has given his

client the exact same instruction Defendants’ counsel gave Mr. Couch, prohibiting disclosure of

the identity of the source or information that could lead to his or her identification. Compare Ex.

A at 493:7-14 with Ex. B at 76:1-23. The Court has already ruled this instruction must yield to

the demands of civil litigation when, as here, the information sought to be protected goes to the

heart of the case. See supra at 1.

       In addition, Plaintiff contends it was defamatory to suggest he knew a “hit” was coming

on his brother. Dkt. 3 ¶ 53 at 29. Mr. Couch’s highly confidential source claims to know why a

“hit” would have been coming: Seth Rich was in possession of a USB thumb drive containing

information relating to the DNC emails and certain persons wanted to get possession of this

drive. Dkt. 164 at 10-11. Sy Hersh’s source claimed that Seth had made copies of the DNC

emails that were shared with Seth’s roommates as a form of protection. Ex. B at 109:13-25-

110:1-18. Sy Hersh’s source is critical to corroborating the testimony of Mr. Couch’s source,

since the copies would almost certainly have been stored on thumb drives and it is not plausible

that Aaron, who claimed to be exceptionally close to his brother, would be left in the dark on a

matter as sensitive as this. It would violate due process and the law of the case for this Court to



1
 It is highly unlikely that Julian Assange, the person with the greatest degree of direct personal
knowledge, will ever be deposed or testify at trial. There is no indication that any U.S. officials
attempted to perpetuate Mr. Assange’s testimony. As a result, “official” statements, such as those
in the Mueller report that Assange was spreading “false” statements about Seth Rich, were made
based on pure speculation and lack any evidentiary basis or value. Sy Hersh’s source, on the
other hand, has first-hand knowledge of or can identify the individuals with first-hand knowledge
that Seth Rich did, in fact, leak DNC emails to Wikileaks. His identity need not be made public,
but he needs to be identified so that Defendants can properly prepare their defense.

                                                  2
         Case 1:18-cv-00681-RJL Document 268 Filed 10/02/20 Page 4 of 4




hold that the reporter’s privilege is qualified and must yield to the needs of civil litigants if the

information goes to the “heart of the case” when Mr. Couch makes the argument, but that it is

absolute when Mr. Hersh makes the argument.

        The Court left no doubt that it was not basing its ruling on Mr. Couch’s status, as Plaintiff

had urged, Dkt. 95 at 8, but on the qualified nature of the privilege itself. Dkt. 162-2 (reporter’s

privilege is “qualified”). Mr. Hersh cannot now come before this Court and seek to have the law

applied differently to him. Either the reporter’s privilege is qualified and must yield when the

information sought goes to the “heart of the case” or it is not. The Court has already ruled on this

question, which has become the law of the case and cannot now be discarded simply because Mr.

Hersh is more “serious” or has more “important” sources than Mr. Couch.

                                           CONCLUSION

        For the reasons set forth above, Mr. Hersh must be ordered to do exactly what Defendant

was ordered to do: disclose the identity of his source to counsel for Defendants so that

Defendants can properly evaluate how best to prepare their defense. The Court can enter any

further orders necessary to prevent the source’s identity from being made public.


Dated: October 2, 2020

                                           /s/ Eden P. Quainton_____________________
                                          DUNNINGTON, BARTHOLOW
                                          & MILLER LLP
                                          230 Park Avenue
                                          New York, New York 10169
                                          (212) 682-8811
                                           equainton@dunnington.com
                                           Attorneys for Defendants Edward Butowsky
                                           and Matthew Couch




                                                   3
